DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, submitted on 05/25/2022, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments that the claim no longer invokes 112(f) are persuasive because the generic placeholder “units” are modified by sufficient definite structure (i.e., the processor), and thus, no longer meeting the 3-prong test.
Applicant’s arguments, filed on 05/25/2022, with respect to claim rejections under 35 USC 102 and 103 have been fully considered and are persuasive because claims have been amended to overcome the issue. Therefore, the rejection of claims 1, 7 and 9-19 has been withdrawn. 
Claims 2 and 20 have been canceled.
Allowable Subject Matter
Claims 1, 3-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior arts individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein based on a power-supply-on operation for turning on a power supply of the communication apparatus being performed in a state where the power supply of the communication apparatus is off, the communication apparatus starts operating in the connection setting state, wherein based on a predetermined operation being performed on the communication apparatus in a state where the power supply of the communication apparatus is on, the communication apparatus starts operating in the connection setting state, wherein displaying, based on the operation in the connection setting state being started, a screen for receiving an operation for stopping the operation in the connection setting state started based on the power-supply-on operation being performed on a display unit of the communication apparatus is not executed, and wherein displaying, based on the operation in the connection setting state being started, a screen for receiving an operation for stopping the operation in the connection setting state started based on the predetermined operation being performed on the display unit of the communication apparatus is executed.”
Referring to claims 3-18, it follows that they are inherently allowable for depending on allowable base claim 1.
Referring to claims 19, 21 and 22, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675